Title: To John Adams from John Jay, 10 November 1800
From: Jay, John
To: Adams, John



Dear Sir
Albany 10 Novr. 1800

Still pressed by public Business occasioned by the late Session, I take up my pen to write you a few Lines before the Mail closes. It very unexpectedly happened that the antifederal party succeeded at the last Election in the City of New York, and acquired a decided Majority in the assembly. Well knowing their Veiws and Temper it was not adviseable that the Speech should contain any Matter respecting national officers or Measures, which would afford them an opportunity of indulging their Propensity to do Injustice to both in their answer.
But the next morning after the Delivery of the Speech, and before they proceeded to the apointmt. of Electors, I sent them a Message (and it is not usual to return any answers to such messages) in which I expressed Sentiments which leave no Room for your political Enemies to draw improper Inferences from the Reserve observable in the Speech. The Respect due to myself as well as to You forbade me to remain silent on a Subject and on an occasion so highly interesting; and I flatter myself it will be agreable to you to perceive from these Circumstances, and to be assured, that I still remain and will remain
Dear Sir / Your sincere & faithful Friend,
John Jay—Just on closing this Letter a Newspaper, which I enclose, came in—it contains a Copy of the Message—
